UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1097


PHILLIP BONEY,

                    Plaintiff - Appellant,

             v.

NC DEPARTMENT OF PUBLIC SAFETY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:17-cv-00633-RJC-DCK)


Submitted: June 18, 2019                                          Decided: June 20, 2019


Before WILKINSON and MOTZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Phillip Boney, Appellant Pro Se. Corrine Lenore Lusic, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Phillip Boney seeks to appeal the district court’s order granting summary

judgment in favor of the North Carolina Department of Public Safety in Boney’s

employment discrimination action.        We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on December 20, 2018. The

notice of appeal was filed on January 23, 2019. Because Boney failed to file a timely

notice of appeal * or to obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




       *
         Boney mailed his notice of appeal by priority express mail and it was scheduled
for delivery on January 21, 2019. However, it was not received by the clerk’s office until
January 23, 2019, and therefore was not timely filed. See Fed. R. App. P 25(a)(2)(A)(i).


                                              2